Citation Nr: 0429845	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  00-11 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to June 
1971.

In a September 2002 decision, the Board denied the veteran's 
claim for a compensable evaluation for bilateral hearing 
loss.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (the Court).  The parties filed a 
Joint Motion for Remand with the Court in December 2003.  The 
Court issued an Order in December 2003, which granted the 
Joint Motion and vacated the Board's January 2003 decision.   

REMAND

In the December 2003 Joint Remand, the parties indicated that 
the Board had not presented sufficient reasons or bases to 
support its conclusion that VA provided adequate notice of 
the information and evidence necessary to substantiate the 
appellant's claim under the VCAA.  In addition, the parties 
argue that the Board provided an inadequate explanation for 
its conclusion that the duty to notify, including the 
requirement that VA notify the claimant of what evidence, if 
any, it would obtain, and what evidence, if any, the claimant 
was to obtain, had been satisfied pursuant to the amended 
notice requirements under the VCAA.  The parties also argue 
that VA did not advise the appellant of the information and 
evidence necessary to substantiate his claim for an 
extraschedular rating due to marked interference with 
employment.

Accordingly, in light of Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (2003), this 
case is hereby REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  The case is 
REMANDED for the following actions:

1.  Issue a VCAA letter to the veteran, 
specifically addressing the issues of (1) 
entitlement to a compensable evaluation 
for bilateral hearing loss, and (2) 
entitlement to an extraschedular 
evaluation.

2.  Comply with the Joint Motion for 
Remand and the Order of the Court.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




